Name: Council Regulation (EEC) No 2107/85 of 23 July 1985 relating to the conclusion of the Protocol between the European Economic Community and the Portuguese Republic concerning the arrangements for the progressive liberalization of imports of motor vehicles into Portugal from the Community
 Type: Regulation
 Subject Matter: international trade;  Europe;  land transport
 Date Published: nan

 31 . 7. 85 Official Journal of the European Communities No L 200/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2107/85 of 23 July 1985 relating to the conclusion of the Protocol between the European Economic Community and the Portuguese Republic concerning the arrangements for the progressive liberaliza ­ tion of imports of motor vehicles into Portugal from the Community the arrangements for the progressive liberalization of imports of motor vehicles into Portugal from the Community is hereby approved on behalf of the Community. The text of the Protocol is attached to this Regulation. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty etablishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas approval shall be given to the Protocol between the European Economic Community and the Portuguese Republic concerning the arrangements for the progressive liberalization of imports of motor vehicles into Portugal from the Community, signed at Brussels on 5 June 1985, HAS ADOPTED THIS REGULATION : Article 1 The Protocol between the European Economic Community and the Portuguese Republic concerning Article 2 The President of the Council shall give the notifications provided for in Article 7 of the Protocol ('). Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 1985 . For the Council The President J. POOS (') The date of entry into force of the Protocol will be published in the Official Journal of the European Communi ­ ties by the General Secretariat of the Council .